Title: From John Adams to United States Senate, February 1797
From: Adams, John
To: United States Senate



Gentlemen of the Senate
February 1797

If, in the general Apprehension of an intention to retire in that most eminent Citizen, to whom all Eyes had been directed and all hearts attended, as the Center of our Union for So long a period; the public opinion had exhibited any clear Indications, of another, in whom our fellow Citizens could have generally united; as Soon as I read that excellent Address which announced the Necessity of deliberation, in the Choice of a President, I should have imitated the Example of a Character, with which I had cooperated, tho in less conspicuous and important Stations, and maintained an uninterrupted Friendship for two and twenty years. But as a number of Characters, appear’d to Stand in the general Estimation, So nearly on a level, as to render it difficult to conjecture, on which the majority would fall; considering the Relation in which I stood to the People of America, I thought it most respectful to them, and most conducive to the Tranquility of the public Mind to resign myself with others, a Silent Spectator of the general deliberation and a passive Subject of public discussions
Deeply penetrated with Gratitude to my Countrymen in general, for their long continued Kindness to me, and for that Steady and affecting Confidence, with which, those who have most intimately known me from early Life, have on so many great occasions, entrusted to me, the care, of their dearest Interests; Since a majority of their Electors, tho a very Small one, have declared in my favour, and Since, in a Republican Government, the majority tho ever so small must of necessity decide, I have determin’d, at ever hazard of a high but just responsibility tho with much Anxiety and diffidence, once more to engage in their Service. Their Confidence, which has been the Chief Consolation of my Life, is too prescious and Sacred a deposit ever to be considered lightly. As it has been founded only on the Qualities of the heart, it never has been, it never can be, deceived betrayed or forfeited by me.
It is with reluctance, and with all those Emotions of Gratitude and Affection, which a long experience of your goodness ought to inspire that I now retire from my Seat in this house and take my leave of the members of the Senate.
I ought not to declare for the last time, your Adjournment, before I have presented to every Senator present, and to very Citizen who has ever been a Senator of the United States, my Thanks, for the candour and favour invariably receivd from them all. It is a recollection of which nothing can ever deprive me and it will be a Source of comfort to me, through the remainder of my Life, that, as on the one hand, in a Government constituted like ours, I have for Eight Years held the Second Situation under the Constitution of the United States, in perfect and uninterrupted harmony with the first, without envy in one, or Jealousy in the other: So on the other hand I have never had the smallest misunderstanding with any member of the Senate.—In all the abstruse questions, difficult Conjunctures, dangerous Emergencies, and animated debates upon the great Interests of our Country, which have So often and So deeply impress’d all our minds, and interested the Strongest feelings of the heart, I have experienced a uniform Politeness and respect from every quarter of the house. When Questions of no less importance than difficulty, have produced a difference of Sentiment (and differences of opinion will always be found in free Assemblies of Men, and probably the greatest diversities upon the greatest questions) When the Senators have been equally divided, and my opinion has been demanded according to the Constitution, I have constantly found, in that Moiety of the Senators, from whose Judgment of have been obliged to dissent a disposition to allow me, the same Freedom of deliberation, and Independence of Judgment which they asserted for themselves.
Within these Walls for a course of Years, I have been an admiring Witness of a Succession of Information, Eloquence, Patriotism and Independence, which, as they would have done honour to any senate in any Age, afford a consolatory hope (if the Legislatures of the States are equally carefull in their future Selections, which there is no reason to distrust) that no Council more permanent than this as a Branch of the Legislature will be necessary, to defend the Rights, Liberties and Properties of the People, and to protect the Constitution of the United States as well as the Constitutions and Rights of the individual States, against Errors of Judgment irregularities of the Passions, or other encroachments of human Infirmity or more reprehensible Enterprize, in the Executive on one hand or the more immediate Representatives of the People on the other.
These Considerations will all conspire to animate me in my future Course, with a confident Relyance, that as far as my Conduct Shall be uniformly measured by the Constitution of the United States and faithfully directed to the Public Good, I Shall be Supported by the Senate as well as by the House of Representatives and the People at large; and on no other Conditions ought any Support at all to be expected or desired
With cordial Wishes for your Honour, Health and Happiness, and fervent Prayers for a Continuation of the Virtues, Liberties, Prosperity and Peace of our beloved Country, I avail myself of your Leave of Absence for the Remainder of the session and request that these Sentiments may be honoured with a Place upon your Journal.
